Citation Nr: 0529530	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  05-08 721	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to reimbursement of the cost of a chair lift, to 
be applied to the cost of an elevator. 


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M.E. Larkin



INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 determination of the VA Medical 
Center (VAMC) in Miami, Florida that the veteran's request 
for payment of a stair climbing lift to offset the cost of an 
elevator he purchased was denied.  

In September 2005, the veteran and his wife testified at a 
personal hearing before the undersigned sitting at the RO.  A 
transcript of that hearing is associated with the claims 
folder.  Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005), the undersigned granted a motion 
for advancement on the docket in this case due the veteran's 
advanced age. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified that VA approved payment for 
installation of a chair lift in his home; however, he felt an 
elevator would better serve his physical needs.  The veteran 
further testified that a VA representative suggested that he 
apply the money authorized for purchase of the chair lift 
towards the cost of the elevator.  The veteran had the 
elevator installed and requests reimbursement of the amount 
of money he would have spent on the chair lift.  The VA 
representative who is said to have made the suggestion to the 
veteran is no longer with VA.

Although a June 2004 VA letter to the veteran and the October 
2004 statement of the case refer to approval by the former VA 
staff member, there is no official notice of the approval or 
supporting documentation in the claims folder.  A January 
2003 Consultation Sheet notes the reason for the request is 
that the veteran "needs an elevator to be able to move in 
his home."  A March 2003 entry on that sheet indicates that 
VA "will have evaluation done for this veteran."  The 
record does not include such an evaluation nor does it 
include a basis of the approval itself.

The Consultation Sheet noted that the request involved an 
elevator, not a chair lift and the veteran offered credible 
testimony that VA representatives indicated he could offset 
the cost of the elevator installation with the money approved 
for the chair lift.  Thus, the Board finds a remand is 
necessary to obtain all documentation pertaining to the 
approval of the installation of a chair lift, to include any 
reference to the use of authorized funds to offset the cost 
of an elevator.  

Accordingly, the case is remanded for the following action:

1.  The Miami VAMC should associate with 
the record any documentation or file 
related to the approval by Prosthetics of 
the installation of either a chair lift 
or elevator in the veteran's home.  If 
any such records are unavailable, the 
VAMC should provide an explanation as to 
why the records could not be obtained. 

2.  Thereafter, the VAMC should review 
the additional evidence which has been 
added to the claims folder and determine 
whether the benefit sought on appeal may 
now be granted.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

